Case 17-29344        Doc 49     Filed 11/02/18     Entered 11/02/18 12:54:41          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 29344
         Crystal Sprolls

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/29/2017.

         2) The plan was confirmed on 02/13/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/12/2018, 07/02/2018.

         5) The case was Converted on 09/07/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-29344             Doc 49         Filed 11/02/18    Entered 11/02/18 12:54:41                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $4,621.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $4,621.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,932.92
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $207.91
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,140.83

 Attorney fees paid and disclosed by debtor:                         $360.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Chase Bank                              Unsecured      2,800.00            NA              NA            0.00       0.00
 CHASE CARD                              Unsecured      1,593.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         450.00        598.12          598.12           0.00       0.00
 FUTR CORP                               Unsecured      2,271.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         547.00        547.27          547.27           0.00       0.00
 PayPal Credit                           Unsecured      1,600.00            NA              NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      1,000.00         780.63          780.63           0.00       0.00
 Portfolio Recovery Associates           Unsecured         589.00        589.60          589.60           0.00       0.00
 Quantum3 Group                          Unsecured         729.00        729.76          729.76           0.00       0.00
 ReliaMax Lending Services               Unsecured           0.00      2,218.87        2,218.87           0.00       0.00
 Resurgent Capital Services              Unsecured         882.00        882.61          882.61           0.00       0.00
 Santander Consumer USA                  Secured       16,522.00     17,077.24        16,522.00      1,973.08     507.09
 Santander Consumer USA                  Unsecured            NA         555.24          555.24           0.00       0.00
 Stroger Hospital of Cook County         Unsecured         150.00           NA              NA            0.00       0.00
 University of Chicago Medical Center    Unsecured         600.00           NA              NA            0.00       0.00
 Village of Bridgeview                   Unsecured          50.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-29344        Doc 49      Filed 11/02/18     Entered 11/02/18 12:54:41             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $16,522.00          $1,973.08           $507.09
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $16,522.00          $1,973.08           $507.09

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,902.10               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,140.83
         Disbursements to Creditors                             $2,480.17

 TOTAL DISBURSEMENTS :                                                                       $4,621.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
